Citation Nr: 0841402	
Decision Date: 12/02/08    Archive Date: 12/09/08	

DOCKET NO.  04-36 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel






INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in March 2008, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran does not currently exhibit a hearing loss 
disability in his right ear as defined by VA regulation.

2.  Chronic defective hearing in the left ear is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
veteran's period of active military service.


CONCLUSION OF LAW

Chronic bilateral hearing loss was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim, and what the evidence in the claims file shows, or 
fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
bilateral hearing loss which, it is alleged, had its origin 
as the result of acoustic trauma during the veteran's period 
of active military service.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served for 90 days or more during a 
period of war, and an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or 
when speech recognition scores utilizing the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In the present case, at the time of a service separation 
examination in April 1974, a physical examination of the 
veteran's ears was within normal limits.  Audiometric 
examination conducted at that time revealed pure tone air 
conduction threshold levels, in decibels, as follows:  



HERTZ



500
1000
2000
4000
RIGHT
30
25
25
45
LEFT
30
25
25
45

At the time of service separation, no pertinent diagnosis was 
noted.

During the course of VA outpatient treatment in February 
2003, the veteran complained of a transient loss of hearing 
acuity.  However, a physical examination of the veteran's 
ears showed his gross auditory acuity to be intact 
bilaterally.  Significantly, no pertinent diagnosis was 
noted.

On VA audiometric examination in July 2003, it was noted that 
the veteran had given inconsistent results, and that the 
examination was not a valid test for rating purposes.  On VA 
otologic examination conducted at that same time, the veteran 
stated that he had not served in combat, but that his hearing 
loss had begun "many years ago."  According to the veteran, 
while in service, he had served for a period of two years 
with the field artillery, during which he experienced 
(considerable) noise exposure.  On physical examination, it 
was noted that a previous audiometric examination had proven 
invalid, and that the veteran's audiometric thresholds were 
"grossly exaggerated."  Further noted was that the examining 
audiologist was uncertain whether or not the veteran was 
making a conscious effort to deceive.  The pertinent 
diagnosis noted was nonorganic hearing loss (invalid study).  

A subsequent VA audiometric examination for compensation 
purposes conducted in May 2008 revealed pure tone air 
conduction threshold levels, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
35
25
25
20
LEFT
20
25
25
25
40

The pertinent diagnosis noted was bilateral sensorineural 
hearing loss.

During the course of a VA otologic examination for 
compensation purposes conducted in conjunction with the 
aforementioned audiometric examination in May 2008, the 
veteran indicated that he had served in the field artillery, 
though not in combat.  Rather, the veteran's military noise 
exposure consisted of training exercises with artillery 
pieces.  When questioned, the veteran indicated that he 
believed ear protection had been required, and was provided.  
Further noted was that, subsequent to separation from 
service, the veteran had worked in a warehouse, which 
involved periodic exposure to heavy equipment, including 
forklifts.

Reportedly, a previous audiometric examination conducted at 
the Dallas VA Medical Center in March 2008 had revealed 
borderline normal audiometric thresholds in the right ear, 
which were nonetheless normal for VA rating purposes.  That 
same examination revealed a minimal high frequency threshold 
shift in the left ear only at 4000 Hertz, consisting of a 40 
decibel threshold at that frequency.  Reportedly, word 
recognition scores obtained during the course of that 
examination were 96 percent in each ear.

According to the examining otologist, a review of the 
veteran's service medical records showed that audiometric 
thresholds at military enlistment were normal, though 
significant threshold shifts were recorded at separation.  
Reportedly, both the senior audiologist who had evaluated the 
veteran in May 2008 and the examining otologist had reviewed 
the veteran's service medical records, including audiometric 
data at separation, as well as present audiometric findings.  
Both the senior audiologist and the examining otologist felt 
that audiometric thresholds recorded at separation from 
service represented an "invalid study," and that the 
audiometric test results noted at release from active duty 
might have been related to faulty equipment, an improper 
testing technique, or a problem with the veteran failing to 
respond at threshold levels.  The pertinent diagnoses noted 
were normal audiometric thresholds in the right ear for VA 
rating purposes; and minimal high frequency sensorineural 
hearing loss in the left ear.

Noted at the time of otologic evaluation was that the veteran 
had normal audiometric thresholds in the right ear for VA 
rating purposes, and only a minimal threshold shift in the 
left ear.  According to the examining otologist, both he and 
the senior audiologist felt that it was less likely than not 
the case that significant hearing loss had been incurred 
while on active duty.  Further noted was that it was their 
joint opinion that it was less likely than not the case that 
the veteran's current hearing loss, in particular, in the 
left ear, might be related to military noise 
exposure/acoustic trauma.  According to the examining 
otologist, both he and the senior audiologist felt strongly 
that the separation audiometric findings were invalid and 
represented inflated readings, since readings at that time 
were somewhat worse than current audiometric findings, and 
the veteran had provided a history of progressive hearing 
loss over the past 30-plus years.

In an addendum to the aforementioned VA otologic examination 
dated in late May 2008, it was noted that the veteran's 
claims folder had been reviewed, and that audiometric 
findings noted on service separation in 1974 most likely 
represented invalid results, which would certainly not 
represent the presence of chronic permanent hearing loss.  In 
any case, recent audiometric testing performed by the VA 
tended to invalidate the 1974 audiometric findings as not 
representing chronic permanent hearing loss.  Under the 
circumstances, it was the opinion of the evaluating VA 
otologist that it was less likely than not the case that the 
veteran's current hearing loss might be related to military 
noise exposure during his period of active service.  

Based on the aforementioned, it is clear that, to the extent 
the veteran currently suffers from chronic hearing loss, that 
hearing loss is not, in fact, the result of any incident or 
incidents of his period of active military service, to 
include exposure to excessive noise in the context of his 
service in the field artillery.  Moreover, at present, there 
is no evidence that the veteran meets the criteria for 
"hearing loss disability" in his right ear as defined by VA 
regulatory standards.  See 38 C.F.R. § 3.385 (2008).  
Accordingly, the veteran's claim for service connection for 
chronic bilateral hearing loss must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March 2003, March 2006, and, most recently, in April 2008.  
In those letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  

Finally, as to potential downstream issues such as disability 
rating and effective date, the Board notes that the veteran 
was provided the Dingess information in April 2008.

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not effect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA treatment records and 
examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


